Case 1:20-cr-00143-TSE Document 146-1 Filed 12/17/20 Page 1 of 11 PagelD# 2451
Case 1:20-cr-00143-TSE Document 144-3 Filed 12/17/20 Page 1 of 1 PagelD# 2430

EXHIBIT 2

FILED UNDER SEAL
Case 1:20-cr-00143-TSE Document 146-1. Filed 12/17/20 Page 2 of 11 PagelD# 2452

IN THE UNITED STATES DISTRICT COURT FOR. THE —
EASTERN DISTRICT OF VIRGINIA | geet RPS es
ee Alexandria Division

UNITED D STATES OF AMERICA,
* Plaintiff,

Criminal Action No. 1:20-CR-143
UNDER SEAL :

aM.

ZACKARY ELLIS SANDERS,

Smee Nee ee ee ee ee ee ee

fos ‘Defendant.

| | _ SEALED ORDER og ttn:
Ina Memorandum’ Opinion and Order issued August a1, 2020, Defendant’ Motion to
Compel Discovery’ was. denied: Defendant, in n the fashion of lawyers i in these times sivlidse =
inotions fail to sncdeed, filed ¢ a Motion. to Reconsider (Dkt. 88). Because the defendant fails to

meet’ the requirements a: a motion to reconsider, the Motion must be denied But even nif the

_ Court exercised its discretion to grant reConsideration of defendant’ S Motion to Compe, ‘that

Motion would rionetheless fail- because defendant fails to satisfy the materiality fechiteneatts in .

Rule 16, Fed. R. Crim: P,-

AS the Memorandum. Opinion reflects, on n August 19, 2019, the Federal Bureau of

Investigation (HBP) reseived a tip from a ‘reliable foreign fae enforcement agency y CF LA

ee that an internet user using: the: Target 1p. Address had

accessed Anlns child sexual. abuse and exploitation material on May 23, 2019.! In response to an

administrative subpoena i issued September 10, 20 19. ‘Cox Communications identified the - Targe

 

 

1A complete description’ ‘of pertinerit facts and background information can be found in the Memorandum Opinion
and Order denying ¢ defendant’ s Motion to Compel Discovery (Dkt. 73).

1
 

Case 1:20-cr-00143-TSE Document 146-1 Filed 12/17/20 Page 3.of 11.PagelD# 2453

TP Address as connected with defendant Zackary Ellis Sanders’ residence? On September 16,

- 2019, ie FLA sent a letter toa Supervisory apaein een at the Fel Siping. that the FLA had

provided the FBI aah ee in- n relation to Internet addresses ars), isaochited to individuals

who fave accessed online Child Sexual Abuse and Exploitation material, . The FLA Letter 3 states

 
 

se oe its investigation ‘at no time was any computer or deiee fh inter fered with i in the United

States” E, On October 25, 2019, the FLA’ sent a Report for an. eberation, es

ee to the FBI, Bl identifying“ “he TOR Hidden Servic I and stating that

“It]his site had an elicit foctts on. the facilitation of shating child abuse material. me On February

10, 2020, FBI Special Agent Christopher Ford applied for a seth warrant fe defendant's

residence. In connection with the warrant Application, ee pee gee prepared. asearch —
warrant affidavit. On F ebruary 10, 2020, Magistrate J dae’ John: F. ‘Raidsiscn authorized a search

warrant for the residence on the bass of the SEGA, and, on sora 12, 2020, the FBI.

| executed: the seaich warrant. On June 24, 2020, a federal grand jury returned a ‘twelve-count

| indictment charging : defendant with Ave counts Of piedyation of enue pang gama in: eviolatien

of 18 U. 5. Cc. § 2251(8) and § 22510), six counts of eed of child pornography: in violation rs
18 U.S.C. 4g 2252(a)2) and § 225200)0 and one count of possession of child A pornography in
violation of 18 U, S. C. § 2252(a)(4)(B) and § 2952(b)(2) |

On iy 13, 2020, defendant filed a Motion to Compel Discovery related to alleged

 

Cox Conmuntcailéng identified the subscriber as ie Sanders 0 eae McLean, VA 22102
1452. See. Special Agent: FD- 1057, at 2.

3 The Ootober 25, a identifies fived images or videos shared on J and states that “[t]his site

had an explicit focus on the facilitation of sharing child abuse material (images, links and videos),
_ Users: ‘were required to create an account

(username and password) in order to access the majority of the material.” October 25, 2019 Beport. On
October-25; 2019, the FLA sent the NINN Report to“International partners

,” including thé FBI. Id, The October 25, 2019 [EEE Report does not state that IP address:
98. 169. 118. 39 created or accessed the five i images or videos identified in the Repote . :

2

    
 

Case 1:20-cr-00143-TSE. Document 146-1 -Filed 12/17/20 .. Page 4.0f 11 PagelD# 2454

 

 

| mistepresenitations in, 5 Parigephs 2 2% and 2s of the Search ‘Wartant Affidavit, Afr dead

3

Motion to Cone was fully briefed and ‘oral argument was ‘held, the partes were. afforded’ an

  

aan sddltional ten days froin the date of oral argument, or until August 10, 2020, to submit any

 

, additional imatted ihey wished to have considered prior to ‘the motion’s disposition. Following

 

submission af these sipplemental briefs, defendant sought and obtained leave to: fle response

    

, to the eovernment’s supplemental b brie and the goverment was afforded an opportunity t ne

 

7 of the Court's Order «Denying his} Motion to > Compal 4 Ati issue now, is s defendant’ Motioa for

 

  

oo Revonsiaton ee

 

 

Defendant fails foimieet the requinecents fora niotion to reconsider estab by the
| | Fourth Circuit. : 7 a 7 : a os - . a a. . a . x OS " i
Be ‘There are no provisions nthe Federal Rules of Criminal Procedure that govern a motion
to resenisider, so “cout & are © hdd by analogy to the. standards established by. the: civil rules.” »
United States v, Youngs: 280 FE. Supp. 3d 530, 3 55 €. D. Va, 2 2017) ‘A imotion for reoniidration
of a final judgment “can be sugeessfil in only. three situations: (1) to. accommodate ai, 7 me .
mo intervening change in 2 controling a (2) to account for new evidence not available at trial; or

(3) to correct a cleat etror'of law or r prevent manifest injustice:”. Zinkand.y.:Brown, 478 F.3d 634,

 

 

‘ Defendant labeled his Motiori a “Renewed Motion to Compel or in the Alternative Motion to Reconsider” (Dit.

88). Defeindant’s creative titling does not alter the content of the Motion, which seeks reconsideration of the denial
of defendani’s motion to compel discovery. Whether styled a “Renewed Motion” ora “Motion | to Reconsider,” the
motion must meet the requirements f for a motion to reconsider. ‘ . : .
 

Case 1:20-cr-00143-TSE Document 146-1. Filed 12/17/20 . Page 5 of 11 PagelD# 2455

aaa owe an

 

- “ 37. en Cit, 2007. Reconsideration of f interlocutory orders, though involving broader flexibility

| than reconsideration of final judgments “elosely resemblef} the. staridard ipplicabie to motions -

 

att Tr

to consider final onder I isuant to Rule 5948), but it departs from such standac ey asebumnting

   

. / for o poten ally. different evidence discovered during litigation.” Carlion v, Bos Sei Corp B56.”

  
  

 

th Gir. 2010, A motion to reconsider will not be granted when the moving:
it ibiodh—ighny or ,

4 ites i, Dickerson, on R, Supp. 1023, 1024 ED. Vai 1997) Counting Above

party seeks to have the Court “rethink wat the Court hals] already. toi i

      
 

 

wrongly. * "Unite

   

7 the Belt, Ine v. Mel Bohannan Rodi ine. 99 F.R.D., 99,.101 (ED. Va. 1983));..
The defendant fails to demonstrate any persuasive grounds for reconsideration, and-thus
the Motion must be denied Defendant has not. identified an ‘intervening, change: ini eeniroling

law or accounted for few ident nor hha defendant's motion identified a clea error r of law or

 

manifest i injustices ; .
‘The! defendant first cites the fact that he has submitted “two motions to suppress, which
. a sworn in deciaration fiom two adaitional expérts? io support the Motion. Def’s Mem, —
Supp. Mot. Revons, | ab Is BOF No, 88. Defendants inclusion of declarations from two: 6 ditional
| experts i is not “nev evidence” not available previously: ‘Zinkand, 478 Fr. 3d at 63. “In ‘oidée fo
‘suppbit a a ‘notin for reconsideration, ‘the movant is obliged to show not only that . evidence
was newly discovered c or ‘unknown to it until after. the hearing, b but. italso that it could not with =

F. ‘Supp. at. 1024  avotng Boryan ¥., United States, 884 F.2d: 767,771 (4th Cir 1989p, Here,

 

 

   

5 The term “manifest injustice’, refers t itiaordinary circumstances such 2 as. ‘When's a ‘cout misconstries or fails to

address a party’s €ase-dispositive claim, See; eg., ‘Dahil v. Aerospace Employees’ Ret. Plan of the Aerospace Corp.,

2015 WL 6604799, at *6 (E.D..Va. 2015) (finding motion failed the “high hurdle’ imposed byt the; ‘panifest injustice
, standard because the court Had’ not * mnisapprehended party’s argument). mo

 

 
_ Case 1:20-cr-00143-TSE. Document 146-1 _Filed 12/17/20...Page. 6 of 11-PagelD# 2456

   

defendant does neither: Defendant offers ho evidence that the information contained in the :

experts” declarations was : unavailable at the prior hearing : and does, not otherwise attempt to. . 7

me justify 6 ‘Omission n from the defendant's extensively briefed Motion to Compel. The new |

  
 

 

slvations are therefore insufficient to support a motion n for reconsideration: ©

 

- both, Id. (iting Uniled States v. . Goode, 2014 WL 11497850, at ab @: 8: C, “Noy. 24, 2014,

af? d 616 E, App” x. 90: 4h Cir 2015). Citing no legal authority, defendant further claiins that

the denial of his Maton to Cémpel “was riot just incorrect legally but also fundamentally ifair

os to, the defi 80 ‘as to deny Mr. Sanders dué process,” Jd. at 8. Here, the defendant is clearly

aitémpting to have the Court “rethink what the Court ha[s] alteady thought thfough ” ‘Dickerson,

971 F. Supp. ‘at 1024, Accordingly, the Motion for Reconsideration rust be denied.” a

 

Next, the defen atempts to avoid this result by articulating what he views: as four.

" “ errors ein dasoning in n the Memoraridum + Opinion and Order denying his Motion to Compel. He

woe ote

Magy

argument * Ders ’s Mea Subp, Mot Revons, ‘at 6. ‘Defendant a argues that hise éore argent was

'. that. Speci Agent Ford “er that the imprecise Janguage of the FLA tips was -matesially"*"

istea li ng; a ‘he knew that i in repeating it, he conveyed to the Magistrate that the FLA and the .

 

FBI had evidence of Mi Sader viewing or downloading child ‘poinogmphy, whien i in fact he ©

knew that nthe the FLA not the: FBI nad any such thing,” and inot that the Speci: Agent ve

  

incourely iterated the FLA tip Id, Defendant's argument fails. The idea that Special Adient ,

 

. a For iciew that the language was misleading is pure speculation. In this respect, the

‘ Bre ee “. 8 re e wl} os oy . : +e . se we Wyatt cae Pot en

  
Mem. Op,

Case 1:20-¢r-00143-TSE. Document 146-1 Filed 12/17/20 Page 7 of 11.PagelD# 2457

‘dsineerachi Opinion correctly concludes that there i is “no. evidence—either i in. documents

gerierated by the [F LAI or by:the FBI—that Spevial ‘xaeal Ford. thought defendant merely ‘Visited
Eee homepage and did not view child sexual abuse and d exploitation x material. % "Sealed

‘10 ECF No. 73.

  
 

‘es Defendant further argues that the Memorandum Opinion contained three factual errors _

that warrant reconsideration, This argument is simply. incorrect and: unsupported by anything in TY & 3

the record or the Memorandum Opinion. -

  

First, defendant argues that ‘ ‘the Court incorrectly samehitiod that . Hise was some

other communication from the FLA.to the FBI other than the August 19, 2019 Intel Log that

ee the: tip, ” Def’s Metn. Supp. Mot. Recons, at 8. This. axoumentisi incorrect. Nowhere

does the Memorandum Opinion refer to additonal communications beyond th the three documents

identified by the government as “making up the entire substance: at the tip. * Hr g Tre at 25: 6.

Report”: es to: in the. Memotaniais Opinoas is body of the August 19,
2019 communication from the FLA to the FBI, The Memorandum Opinion correctly describe
the three écmantinications eeeivel by the e FBI from the FLA conesmiing this case. Accordinty,
sete for Reconsideration based 0 on iis argument plainly ei, =a
fee "Secénd defendant augnes that “the Court incorrectly conciagel! that t paragraph 23 , a
wn the: same information contained i in the FLA tip: - Td This argument is also incorfect

Indeed, this is’ merely an pat By the Galendack to >have ais Court “rethink What the Court

enn has) already thought ihiovet, e > ai. the defendant offers n no new w evidence to > support this |

| a ; : contentio, Dicker Son, 971 FE, Supp. at 1024. As the Memorandum Oommen, correctly states, there

is “no meaningful difference betiveen the [FLAY s} ae and the ‘Search Warrant Affidavit’ Ss . -

language.” » ’ Sealed Mem. Op, “ato 10.
cas information ia ul be: help ® the defense. ” Id,

 

 
  

"Case. 4: 20-4 G1 AS- TSE Document 146-1 Filed 12/17/20 Page 8 of 11 PagelD# 2458

   

Third, defendant relies on expert déclarations, including the twion new v declarations that

could have been subintted catlier, to contest Special Agent Ford’s declaration concerning

methods of dé-anonyiizing Tor users without interfering with ¢ a Toru user” 's computer, Defendant

 

argues s that the ‘methods identified ity s Special Aggit Ford do not: work in pra ce: Def’s Mem,

     

tbe

a - Supp: Mot, Recon vat 8. Defendant contends that the FLA therefore necessarily interfered with

    

   

omputer during ‘ts! investigation, This is pure speculation ¢ on 1 defendant s part. It

. remains the case: that even nthe defendant’ own n experts cs do. not claim, to be ab fo say with

 

 

- was 3s stated i in the Memorandum Oginion, defendant's allegation of impli is, wh . -

 

. _mapersna 76: and fils to provide’ a basis for authorizing further discovery i in this case.” » Sealed

| ‘Met: Op: at 12 "The search warrant affidavit communicates the same information. contained j in

 

the FLA’s tps and the detendene’ ‘peculaton that the FLA must: have ieee sith Me

    

defendant's Ss. comput “all to preset cts facts that show that the government possess stone

   
  

 

a “Because. defendant fails to allege conyineingly. an intervening change in controlling law,

    
  
 

the existencé off new & di nc

 

 

: previously available, or that the ia f bis Motion: to" : |

 
 

oo Compal contained cleat etror of tai or manifest injustice, defends’ Motion ter,

   

 

On! id latin is enied Defendnt is ; inappropriately attempting t to > have the Court “rethink

‘iat the Coutts already. tought through” without providing faciual or eel support.

Dickerson, a F. F Supp. at 1024.

eahiten Taree

 

 

‘ eqtyhe tan mat Titel) thad to interfere. with the Tor Browser’s security protections to take control of, “access, *. .
interfere: with and/or search the contents, of computers . ; : to determine the true IP. addresses. ofithosé Internet tsers.”
3rd Declaration of Dr. Matthew Miller, at 1. (eniphasis added). [1]: this case £ woitla pect ‘that an ‘active attack
was used,” Declaration a at: 8 8 (emphasis added),» = =" ar 7

ce has . 7

 

 

 
 

. , Case 1:20-cr-00143-TSE: Pocument 146-1 Filed 12/17/20. Page 9 of 11. PagelD# 2459

   

‘Ever asiuming: a ctgucrido,t that the: defendants Motion : meets thé requirements fine a.

     

motion to. reconsider—and it does notdefendant s arguments nonetheless fail-on the merits, a

 

. finding of immaterial in the: Mebiorandum Opinion remains valid? 4 ' The: sofia fins offered ,

 

ae new. w legal authoxty ond no new, convincing evidence to support a finding of materiality;

 

For a defendant to show materility unde Rule. 16AOE), a. I R ‘Crim, P.; “{tlhere:

    

must be s some indication at the pretrial disclosure of ihe disputed: evidence ‘would have enabled

 

a the  defendast significantly to, alter the quanta of proof i in his: favor.’ ” United States: Vs Odio: 597 -

  
  

21. ath Cie 2010), To satis the materiality requirement, a defendant “must present.

facts which wieuld tend to showy tat the Govemtient i is in. possession. of information helpful to .

   

the defense, » Md. at, ei (quoting hited States v. Mandel, 914 . 2d 1215, i219 (ont Cit 1990).
Importantly, “{oeither a : general desription of the information sovght-nor conclusbty: allégittions

af Fiat duties, ” Ia.

   

* Defendant has not. made the requisite showing of imatriality. necess ary ro biain

 

additional discovery itadig Paxadiaph 23. f the search warrant afiaivit Defendant’ Motion

  

to. Reconsider offered no: new. evidence or legal authority. supporting ‘a: fiidings of inti ty. °

 

es ‘nae sean an atgues ‘that the Memorandum Opinion “reflects a fundamental

7 cytiet ot
a8 whet ts et

 

 

 

.7 As the Memorandium Opinion states, “defendant’s Motion to Compe! mist be denied because defendant seeks to
engage in a fishing expedition for evidence that would support the defendant's speculative theories that the’search-
warrant affidavit contains intentional misrepresentations material to a finding of probable cause. In‘the absence of a
specific 4 factual showing that the government possesses information helpful to defendant, defendant cannot satisfy
Rule i6’s ‘imateriality requirement. ” Sealed’ Mem. Op., at 13.

: pleats Ba i : oa oo . we a o ce 8 woo

 
  

 

Case 1:20-cr-00143-TSE.. Document 146-1 Filed 12/17/20 Page 10 of 11 PagelD# 2460

  

od | ove, the Memorandum Opinion found that none of the arguments put forward dby

- the defendant datistied defendant’ s utder of sein forth faots shove that the government

   

  

Indeed, there i is 10: persia reason to éonclude that it was as materially misleading, or r indeed: .
misleading at all. Defendant has therefore failed to satisfy Rule: 16’s inateriality: requirement.
. “Defendant has also failed to make the requisite showing of materiality required to obtain

additional aiscovery regarding Paragraph 2 25 of, the search warratit affidavit : ‘athoueh defendant

 

- has offered additional expat aeolian conceming the difficulty of de-anonymizing 5 ‘ody User

 

without interfering withthe: user’ Ss: s computer, defendant does not attempt to’ ‘sigue that they ate |

   

- te mately aes from the Memorandum Opinion. ‘As reiterated above, the search warrant

affidavit covtimunicates fhe s same infottition contained in. the ELA's tp, 3 i athe defendant's

 

 

speculation that the ELA thust fave tinted with defendant's compat “tals to presta Biot

 

that show that the goverment p possesses. additional information: that: would be helpful fo ‘he:

| defense, 7 Sea Mem. Op. wat 12,

Tn sium, defendant’ Motion for Reconsideration must be' denied because a it fails -

to satisfy the reeset “foi a: ition ito reconsider i in the Fourth Circuit and (2) even essurning

it meets those requirements, defendant's W Motion fails on the'metits, Deferidant’s Motion offers

 

nd new. iba ator and no new, convincing evidence to support a finding of roateriality. It

     
 

therefore rérnains the case e tht ‘th eiletendait has not provide fact | , i fo onehsory

 
 

Case 1:20-cr-00143-TSE . Document 146-1 _ Filed 12/17/20: ,Page 11 of.}4.RagelD# 2461

 

: speculation tat the government: is: it posiesion sof information elf to nie defense to justify

 

a motion to to corp discovery.

 

 

cts von a
September 10, 2020 .- -:..

    

 

 

 

T. S. Ellis, I
, United States Djptrict Judge, >
